J-A33023-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                       Appellant       :
                                       :
                  v.                   :
                                       :
THOMAS DANTZLER,                       :
                                       :
                       Appellee        :    No. 681 EDA 2014

             Appeal from the Order Entered January 28, 2014,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division at No(s): CP-51-CR-0008351-2012

BEFORE: LAZARUS, WECHT, and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.:FILED APRIL 17, 2015

     I respectfully dissent.

     As the Majority correctly observes, this appeal concerns whether the

Commonwealth presented sufficient evidence at the preliminary and habeas

hearings to establish a prima facie case that Dantzler entered into a

conspiracy with Heard to commit, inter alia, aggravated assault.    In my

view, when the evidence presented at these hearings is viewed in the light

most favorable to the Commonwealth, the Commonwealth met its burden of

proof, and therefore, the trial court erred by granting the “Defendant’s

Motion to Quash Information.”

     If a fact-finder were presented with, and found credible, the evidence

submitted by the Commonwealth in the preliminary and habeas hearings, it

could conclude that Smith and Tiffany assaulted Dantzler on March 27,



* Retired Senior Judge assigned to the Superior Court.
J-A33023-14


2012; thus, creating a motive for Dantzler to exact revenge against Smith. 1

The fact-finder could further find that, a few weeks after the assault,

Dantzler and Heard appeared in front of Smith’s home where Heard took a

picture, and then a short time later while sitting in the passenger side of a

black Dodge Durango driven by Dantzler, Heard warned Ms. Amos not to be

home that night. The evidence also establishes that, only a few hours later,

Ms. Amos saw Heard outside of her home and heard shots fired; two bullets

struck Smith. Moreover, a surveillance camera captured a person dressed

similarly to Heard enter a dark-colored Dodge Durango around the time of

the shooting and mere blocks from the shooting.            The police later

determined that Dantzler’s wife owns a black Dodge Durango. Accordingly,

a factfinder could conclude that Dantzler provided a getaway vehicle for

Heard.

     From all of this evidence, a fact-finder could draw a reasonable

inference that Dantzler and Heard agreed that Heard would shoot Smith and

that Heard did follow through on the agreement by shooting Smith. In other

words, this evidence establishes a prima facie case that Dantzler conspired

with Heard to commit aggravated assault, and thus, the Commonwealth can


1
  The Majority states that any motive Dentzler had is irrelevant to a
determination as to whether the Commonwealth established that Dentzler
entered into a conspiracy with Heard. Majority Memorandum at 7-8. The
Commonwealth was not required to present evidence of a motive in order to
demonstrate a prima facie conspiracy case against Dentzler; however, such
evidence certainly is relevant to “creating a web of evidence implicating
Dantzler in a conspiracy[.]” Id. at 7.


                                    -2-
J-A33023-14


prosecute Dantzler for all of the crimes for which he was charged under a

conspiracy theory.     See Commonwealth v. Galindes, 786 A.2d 1004,

1011 (Pa. Super. 2001) (“The general rule of law pertaining to the culpability

of conspirators is that each individual member of the conspiracy is criminally

responsible for the acts of his co-conspirators committed in furtherance of

the conspiracy.”).

      In my view, a trial court does not have the discretion to dismiss

charges when, at a preliminary or habeas hearing, the Commonwealth

presents sufficient evidence to demonstrate a prima facie case against the

defendant.     Because I conclude that the Commonwealth met its burden in

this case, I would reverse the trial court’s order and remand for further

proceedings.




                                    -3-